Citation Nr: 1727844	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and in May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in June 2015, when it was remanded for further development.  In an April 2016 rating decision and an April 2016 supplemental statement of the case (SSOC), the RO awarded the Veteran an increased 50 percent rating for PTSD effective September 16, 2014.  The RO also awarded a claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), effective September 16, 2014.  In a May 2016 notice of disagreement, the Veteran disagreed with the effective date and evaluation of his PTSD and the effective date of the award of TDIU.  He indicated that he wanted a 70 percent rating for PTSD and a TDIU effective August 2010.  In a February 2017 rating decision, the RO awarded an earlier effective date for the award of a 50 percent evaluation for PTSD and for TDIU to August 23, 2010, the date the Veteran's claim was received.  Regarding TDIU, as the full benefit sought by the Veteran has been granted, the issue is no longer before the Board.  With regard to the claim for an increased rating for PTSD, as the Veteran has not been awarded the 70 percent rating sought, the issue of a rating in excess of 50 percent for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 50 percent for his service-connected PTSD.  The claims file reflects that during September 2013 VA mental health treatment, the Veteran stated that he would go to the Vet Center and a "vet outreach center" in Durham for his PTSD.  May 2014 VA treatment records note that the Veteran was referred to the Vet Center for group therapy.  However, there are no Vet Center records nor any records from the "vet outreach center" in Durham contained in the claims file.  Therefore, on remand, attempts to obtain all outstanding treatment records should be made.  See 38 C.F.R. § 3.159 (c)(3) (2016).

Additionally, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant non-VA medical records that are not already of record, including from the "vet outreach center" in Durham.  He should be asked to authorize the release of any non-VA treatment records relating to his claim.  All attempts to obtain the records must be documented in the claims file.

2.  Also ask the Veteran to identify all Vet Centers at which has sought treatment and/or counseling for his PTSD.  Undertake appropriate development to obtain all outstanding Vet Center records.  The Veteran's assistance should be requested as needed.  All attempts to obtain the records must be documented in the claims file.

3.  Obtain the Veteran's complete VA treatment records from May 2017 to the present.

4.  After the development requested above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran should be furnished an SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




